Exhibit MegaWest Energy Corp. Management Discussion and Analysis as of August 28, 2008 (in Canadian dollars unless otherwise indicated) MANGAGEMENT DISCUSSION AND ANALYSIS as of August 28, 2008 Management’s discussion and analysis (“MD&A”) is a review of operations, current financial position and outlook for MegaWest Energy Corp (“MegaWest” or the “Company”).It should be read in conjunction with the annual consolidated financial statements for the year ended April 30, 2008 and 2007 and the related notes thereto, prepared in accordance with Canadian generally accepted accounting principles. NATURE OF BUSINESS MegaWest is a non-conventional oil company with emphasis on North American heavy oil projects.The MegaWest has operatorship of, and owns or has the right to earn a majority interest in, over 146,000 gross acres of prospective oil and gas leases in Missouri, Kansas, Kentucky, Montana, and Texas and is continuing to seek additional oil and gas properties to add to its portfolio. MegaWest is incorporated in Alberta whose shares trade in the United States on the Over-the-Counter Bulletin Board exchange (“OTC”) under the symbol “MGWSF”. HIGHLIGHTS The Company achieved a number of milestones and significant events, including: § Increased Company acreage by 108%, to 146,000 gross acres since last fiscal year end. § Demonstrated oil production from our Chetopa, Kansas pre-commercial project that yielded over 11,500 barrels of oil sales with field gate pricing in excess of 80% of West Texas Intermediate (WTI) posted price; § Drilled 72 exploration and delineation wells at Missouri, Kentucky and Texas with an 67% success rate; § Drilled 120 development, service and observation wells at Missouri with a 100% success rate; § Constructed, commissioned and in August 2008 commenced oil sales from the 500 bopd1 Marmaton River project in Missouri; § Completed drilling and made significant progress on construction of our second 500 bopd project in Missouri, Grassy Creek; § Acquired the Teton, Loma and Devils Basin prospects in Montana totaling 42,650 gross unproved acres; § Independent reserves and resource evaluation was completed to confirm oil prospectivity on the Company’s lands in Missouri, Kansas and Kentucky; and § Completed a $16,050,000 equity private placement of 26,750,000 common shares to fund capital activities for the remainder of calendar 2008. RESULTS OF OPERATIONS Operational and Project Review MegaWest’s strategy is to evaluate, enhance and exploit each project and prospect through: § geoscience and engineering analysis to validate each project and identify technologies which may result in economic recovery; § field work including seismic, drilling and operation of pilot projects to corroborate engineering and geoscience analysis, resulting in a commercial project design and development plan; and § engage an independent third-party to establish the value of commercial reserves, leading to funding and execution of the commercial development plan, farm-out, or sale. 1 Barrels of oil per day. Barrel of oil equivalent (“boe”) amounts may be misleading particularly if used in isolation.All boe conversions in this release are calculated using a conversion of six thousand cubic feet on natural gas to one barrel of oil (6mcf1bbl), and is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the well head. 1 MegaWest Energy Corp. Management Discussion and Analysis as of August 28, 2008 (in Canadian dollars unless otherwise indicated) RESULTS OF OPERATIONS- continued The objectives of the Company’s fiscal 2008 budget were to establish reserves and demonstrate commercial feasibility through delineation drilling and the completion of a thermal pilot or enhanced recovery production tests.To date, MegaWest has identified significant resource potential on part of its lands through delineation drilling and analysis, which has been confirmed through the results of an independent reserves and resource report, announced on August 14, 2008.In addition, MegaWest has demonstrated oil production at its pre-commercial Chetopa project, has recently sold first oil from its Marmaton River, Missouri project, and is midway through construction and has completed drilling on its Grassy Creek, Missouri project. Missouri The Missouri lease holdings include a 100 percent interest in 32,909 gross unproved acres of land.The Company has drilled 38 exploration/delineation wells (drill, log and abandon) with a 66% success rate and completed 120 development, service and observation wells with a 100% success rate to date. The Marmaton River project area spans 215 gross acres and comprises 13 steam injection wells, 40 producing wells, one water source well and one water disposal well on approximately 10 acres.A steam generation and oil treating plant with a throughput capacity of 500 barrels of oil per day has been constructed on site.Commissioning and start up of the facility was completed on March 16, 2008 when steam injection commenced.First oil sales from the project occurred on August 4, 2008 and daily production levels are increasing.The remaining project acreage will be drilled in approximately 10 acre increments in future years to extend the project life and maintain the target production plateau.Drilling of 10 injection wells and 24 production wells on approximately 10 additional adjacent acres is underway. The Company is midway through construction of a second project, Grassy Creek, comprising 46 production wells, 15 injection wells, 2 observation wells and 2 service wells on approximately 15 acres. The total leased area of the project is 320 gross acres.To date, construction of the Grassy Creek facilities is estimated to be 50% complete and drilling of the project wells is completed.The Company intends to complete the construction and commence injection of steam by the fourth calendar quarter of 2008.This project will have a steam injection and production treating plant similar to Marmaton River with a design capacity of 500 barrels of oil per day.Ongoing drilling is planned to maintain this project at target production rates. Subject to exploration success, it is anticipated that up to 14 additional projects of similar design may be drilled and constructed on the Missouri lease holdings. Kansas The Chetopa project is a pre-commercial heavy oil demonstration project located two miles south of Chetopa, Kansas.The project includes certain oil and gas equipment and a 100 percent interest in two oil and gas leases covering 392 gross unproved acres.On 15 of these acres are 20 steam injector wells, 33 producer wells and a water well which had been previously drilled, completed, equipped and tied in for production. A tank battery, steam generator and two transfer stations are also in place on the property. The Company is continuing to optimize the recovery process on the initial 15 acre development, and over 11,500 barrels of oil have been trucked and sold to the Coffeyville refinery located twenty miles west of Chetopa.To date, the price received for the oil produced from the project has been over 80 percent of the benchmark price of WTI. The Chetopa project was originally purchased to acquire the surface equipment and steam generator at a discount for use in Missouri.However, the Company elected to refurbish the facilities and on June 13, 2007, the first truckload of oil was shipped from the facility.Substantial downtime has been experienced with the equipment and the Company has budgeted funds for equipment upgrading during 2009.The Company plans to drill five exploration wells around the Chetopa project, further evaluate the application of alternate recovery technologies to the reservoir and then decide if additional acreage will be acquired and developed. To date, the Chetopa project has been assigned a non-substantive amount of proved reserves. 2 MegaWest Energy Corp. Management Discussion and Analysis as of August 28, 2008 (in Canadian dollars unless otherwise indicated) RESULTS OF OPERATIONS- continued The
